Title: To George Washington from Clement Biddle, 25 June 1786
From: Biddle, Clement
To: Washington, George



Dear Sir
Phila[delphi]a June 25. 1786

I must appologize for my not acknowledgeing the receipt of your favour of 18 May Covering Certificates for 339 53/90 Dollars but I was daily in expectation of our Opportunity to send the Glass which I did not meet till last week by the Dolphin Captain Stewart by whom I sent it with the receipt enclosed under cover to the care of Colo[ne]l Hooe & since then I have waited for this Conveyance by Major Gibbs.
I now inclosed the Bill for the Glass also Mr Oswald’s & Messrs Dunlap & Claypooles receipt for the papers which I have stopped them from sending—Mr Humphreys say he has no account against you I have also paid Messrs Lewis’s Acct which is inclosed—Stelles Certificate would sell for 8/ in the pound as it now is that is £50.18.9 specie for the whole or you may draw 84 Dollars Interest in Indent & 6 p. Ct Interest in our paper money and then let it remain a funded Certificate of Pennsylvania.
I had not purchased the Tour through Great Britain as no New Book have arrived—Linen is not sold very low at our Vendues this season as but few Vessels have arrived from Ireland & will not till about September—Oznabrigs has been a scar[c]e Article & tho’ I am within a few doors of the City Vendue I have

seen none there for sale of a good quality but what was damaged and there are few striped Duffel Blankets for sale in the stores—nor do I think they can be had reasonable till October.
In answering your former Letter I have of course inclosed your favour of 20 Inst. just received.
Mrs Biddle begs to join in respectful Compliments to Mrs Washington with—Dr General yr Obedt & very Hume Servt

Clement Biddle


I shall keep the Certificate for your further Orders. I forwarded the Letter recd from Mr George Washington to Jamaica immediately.

